86 F.3d 1151
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edward Lonnie MCCARROLL, Plaintiff-Appellant,v.James HUNT, Governor of North Carolina;  Franklin Freeman,Secretary of North Carolina Department of Corrections;Edward Devito, Director, Durham Merchants and CitizensAgainst Crime, Defendants--Appellees.
No. 96-6162.
United States Court of Appeals, Fourth Circuit.
Submitted May 14, 1996.Decided May 24, 1996.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.   James C. Fox, Chief District Judge.  (CA-95-903-5-F)
Edward Lonnie McCarroll, Appellant Pro Se.
Before ERVIN, HAMILTON, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders dismissing as frivolous his claims for relief under 42 U.S.C. § 1983 (1983).   We have reviewed the record and the district court's opinions and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   McCarroll v. Hunt, No. CA-95-903-5-F (E.D.N.C. Dec. 14, 1995 & Jan. 25, 1996).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED